Upon remittitur from *479the Court of Appeals (15 NY3d 213 [2010]) for consideration of the facts and issues raised on the appeal but not yet determined, judgment, Supreme Court, Bronx County (Robert G. Seewald, J.), rendered September 27, 2006, convicting defendant, after a nonjury trial, of harassment in the second degree, and sentencing him to a term of 15 days, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence supports the inference (see People v Getch, 50 NY2d 456, 465 [1980]) that at the time defendant struggled with his wife, grabbed her by her hair and slammed her into a wall, he did so with the intent to harass, annoy or alarm her (see Penal Law § 240.26). Concur—Andrias, J.P, Nardelli, Catterson, Acosta and De-Grasse, JJ.